Citation Nr: 1626966	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD)/ ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2012 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2015 decision, the Board reopened and denied the matter of service connection for a heart disability.  The Veteran appealed that decision to the Court.  In April 2016, the Court issued an order vacating the July 2015 Board decision with respect to the denial of service connection for a heart disability (the Court did not disturb the portion of the Board decision which reopened the claim of service connection for a heart disability), and remanded that matter for readjudication consistent with the instructions outlined in a the July 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duty to assist.  

In general, VA law and regulations allow for presumptive service connection for veterans suffering from CAD/IHD who have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran asserts that he is entitled to service connection for a heart disability due to exposure to Agent Orange while stationed in Thailand at the Korat Air Force Base with the 1st Signal Brigade for the period ending April 30, 1967.  He reported that he worked in a small communications base (as a communications specialist) which was located near the perimeter.  He further stated that he lived in a hooch near the perimeter and did activities and physical training near the perimeter.  In January 2013, VA received a map submitted by the Veteran showing the proximity of Korat Royal Thai Air Force Base and Camp Friendship.  A February 2014 Statement of Accredited Representative includes detailed additional argument in support of the Veteran's claim of Agent Orange exposure during his military service in Thailand and is accompanied by a December 1971 Army Field Manual, Tactical Employment of Herbicides, which indicates that a 500 meter buffer distance should be maintained (for spraying herbicides) to avoid damage to desirable vegetation

The Veteran's service personnel records, including his DD Form 214, document his service with the 1st Signal Brigade, US Army Strategic Communications Command (USASTRATCOM), at Camp Friendship in Korat, Thailand.  However, a July 2013 response from the Joint Services Records Research Center (JSRRC) indicates that they cannot "document or verify that the Veteran or his unit was exposed to Agent Orange or other tactical herbicides while serving in Thailand or that his duties required him to be on or near the perimeter of the base."  Similarly, a July 2013 response from U.S. Army Intelligence and Security Command (INSCOM) indicates that they do not hold records of Signal Corps units such as the Veteran's.  

As noted in the Joint Motion, the request for information submitted to JSRRC did not include specific reference to the proximity of his living quarters to the base perimeter; rather, it was for records to determine the proximity of the relay station where he worked to the base perimeter.  As such, additional development for corroboration of exposure to herbicides in Thailand is necessary

Accordingly, the case is REMANDED for the following action:

1.  Please send a request to JSRRC to search for records to determine the proximity of the Veteran's living quarters at Camp Friendship to the base perimeter at Korat Air Base in Thailand.  

This request should specifically be accompanied by (1) the map submitted by the Veteran showing the proximity of Camp Friendship to the Korat Royal Thai Air Force Base perimeter, and, (2) the February 2014 Statement of Accredited Representative detailing the arguments in support of the Veteran's claim of Agent Orange exposure during his military service in Thailand and (3) the December 1971 Army Field Manual, Tactical Employment of Herbicides, indicating that a 500 meter buffer distance should be maintained (for spraying herbicides) to avoid damage to desirable vegetation.  

Any response from JSRRC (positive or negative) should be associated with the claims file.  If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

